West, J.
(dissenting): To me this ordinance seems ridiculous in *130form and viciously unreasonable in character. Let us suppose a perfectly possible situation. The mayor sells a library table and his wife a piano; the banker sells a bookcase and his wife a buffet; the superintendent of schools sells a set of encyclopedias and his wife some bookshelves; and the pastor sells a filing case and his wife a cookstove. The secondhand dealer who buys these articles registers the property with a description of it and the names of the sellers and also makes these entries within one hour of the purchase. But because he does not within an impossible time— before 12 a. m. of the next day — have'on the copy the thumb prints of each of these sellers he is guilty of an offense. He may be a city officer under the mayor, a depositor in the banker’s institution, a patron of the superintendent’s schools, and a member of the pastor’s church. But while not required to put their pictures in the rogue’s gallery, he is compelled to furnish their thumb prints so that the police department majr be the better enabled to catch thieves.
No wonder that section 2 of the ordinance provides that—
“If any terms or provisions hereof shall be held to be unreasonable, illegal, unlawful, ultra vires or void, the same shall not, in any manner be construed to annul, render void or make ineffective any other provision or requirement of this ordinance.”
This is a shining example furnished by the modern craze to do everything by statute or ordinance and barb-wire and barricade every citizen from the sweet cooing of childhood to the asthmatic crackling of old age within certain constricted limits of human action and. conduct.
The defendant was asked if he tried to force any of his customers to take finger prints, and he answered, “Well, I attempted to take it of a woman and she attempted to slap my face.” Another secondhand dealer testified that the reason his customers would not submit to this ordinance was “they thought they were not criminals and didn’t want to put their finger prints on.”
No reason is apparent why men who deal in secondhand goods should be thus fettered, or why persons who sell to them should be thus humiliated, and such requirements impress me as entirely outside the realm or rule of reason.